

115 HR 3931 IH: Excellence in Mental Health and Addiction Treatment Expansion Act
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3931IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Lance (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo increase the number of States that may conduct Medicaid demonstration programs to improve access
			 to community mental health services.
	
 1.Short titleThis Act may be cited as the Excellence in Mental Health and Addiction Treatment Expansion Act. 2.Community mental health services demonstration programSection 223(d) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended—
 (1)in paragraph (3)— (A)by striking Not more than and inserting Subject to paragraph (8), not more than; and
 (B)by striking 2-year and inserting 3-year; and (2)by adding at the end the following new paragraph:
				
 (8)Additional programsIn addition to the 8 States selected under paragraph (1), the Secretary shall select 11 States (which shall not include any States selected under paragraph (1)) to participate in 2-year demonstration programs that meet the requirements of this subsection and represent a diverse selection of geographic areas, including rural and underserved areas..
			